Case: 20-20132     Document: 00515612589         Page: 1     Date Filed: 10/22/2020




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                        October 22, 2020
                                  No. 20-20132
                                                                          Lyle W. Cayce
                                                                               Clerk
   Clinton Laru Ards,

                                                           Plaintiff—Appellant,

                                       versus

   Jean Monroe, Regional Director, Huntsville, Texas; Bryan Collier,
   Executive Director; Warden Herrera; Assistant Warden
   Wider; Bella Jezierski, Instructor; Paul Allen, Chair, Lee
   College, Huntsville, Texas; Donna Zuniga, Dean; Major
   Sullivan,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 4:20-CV-542


   Before Willett, Ho, and Duncan, Circuit Judges.
   Per Curiam:*
          Clinton Laru Ards, former Texas prisoner # 2297036, moves this
   court for authorization to proceed in forma pauperis (IFP) following the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-20132      Document: 00515612589          Page: 2   Date Filed: 10/22/2020




                                    No. 20-20132


   district court’s dismissal without prejudice of his 42 U.S.C. § 1983 complaint
   as barred by the three strikes rule of 28 U.S.C. § 1915(g). Ards has failed to
   show that he should be allowed to proceed IFP on appeal under § 1915(g).
   See Baños v. O’Guin, 144 F.3d 883, 885 (5th Cir. 1998). Accordingly, Ards’s
   motion for leave to proceed IFP is DENIED. For the same reason, his
   appeal from the district court’s dismissal of his § 1983 complaint is frivolous
   and is DISMISSED. See 5th Cir. R. 42.2; Baugh v. Taylor, 117 F.3d 197,
   202 & n.24 (5th Cir. 1997).
          The dismissal of this appeal counts as a strike under § 1915(g). See
   Adepegba v. Hammons, 103 F.3d 383, 388 (5th Cir. 1996).               Ards is
   CAUTIONED that he has been barred previously and remains barred from
   proceeding IFP in any civil action or appeal filed while he is incarcerated or
   detained in any facility unless he is under imminent danger of serious physical
   injury. See § 1915(g); Ards v. Abbott, No. 17-20707, at 2-3 (5th Cir. July 26,
   2018) (unpublished).




                                          2